          Case 5:20-cr-00488-OLG Document 67 Filed 01/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

USA                                              §
                                                 §
vs.                                              §      NO: SA:20-CR-00488(2)-OLG
                                                 §
(2) JAYLYN CHRISTOPHER MOLINA                    §

                                    ORDER OF REFERRAL

       The court having considered the consent by the Defendant, refers this case to the United

States Magistrate on duty for the purpose of administering the plea of guilty and the Fed. R.

Crim. P. 11 allocution, subject to final approval and imposition of sentence by the United States

District Court.

       As permitted under Section 15002 of the Coronavirus Aid, Relief, and Economic Security

(CARES) Act and the Third Supplemental General Order Regarding Emergency Procedures

issued by the Western District of Texas on December 10, 2020, the rearraignment should held by

video teleconferencing or telephone conferencing, with consent from the defendant. In

accordance with the CARES Act, this Court finds that the defendant’s rearraignment in this case

cannot be further delayed without serious harm to the interests of justice.


       IT IS SO ORDERED.

       SIGNED this 7th day of January, 2021.


                                                       ______________________________
                                                       ORLANDO L. GARCIA
                                                       CHIEF U.S. DISTRICT JUDGE
